                      Case 1:21-mj-00573-ZMF Document 1 Filed 08/20/21 Page 1 of 1
AO 91 (Rev. 08/09) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                   for the
                                                           District of Columbia

                  United States of America                            )
                             v.                                       )
                    Floyd Ray Roseberry                               )      Case No.
                     DOB                                              )
                                                                      )
                                                                      )
                           Defendant(s)


                                                     CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                      08/19/2021                   in the county of                                 in the
                       District of            Columbia           , the defendant(s) violated:

            Code Section                                                        Offense Description
 18 U.S.C. § 2332a(a)(2)(A)                      Weapons of Mass Destruction

 18 U.S.C. § 844(e)                              Explosives




         This criminal complaint is based on these facts:
 SEE ATTACHED AFFIDAVIT




         ✔ Continued on the attached sheet.
         u



                                                                                                Complainant’s signature

                                                                                          Brandon Camiliere, Special Agent
                                                                                                 Printed name and title
$WWHVWHG WR E\ WKH DSSOLFDQW LQ DFFRUGDQFH ZLWK WKH UHTXLUHPHQWV RI )HG 5 &ULP 3  E\
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
Telephone                                        VSHFLI\ UHOLDEOH HOHFWURQLF PHDQV 
                                                                                                             2021.08.20 13:34:17
Date:             08/20/2021                                                                                 -04'00'
                                                                                                   Judge’s signature

City and state:                           Washington, DC                               U.S. Magistrate Judge Zia M. Faruqui
                                                                                                 Printed name and title
